Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 7/22/2022 with a priority date of 6/4/2020.
Claims 1-26 are currently pending and have been examined.
Amendments to claims 1-23 have been entered and new claim 24-26 have been added.
Claims 3-9, 11-19, 21-23, 25 and 26 are rejected under 35 USC 103.
Claims 1-26 are rejected under 35 USC 101.
Claims 1, 2, 10, 20 and 24 overcome the art of record but remain rejected under 35 USC 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-15, 24 and 25 are directed to a method and claims 16-23 and 26 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea and the claims fail to amount to a practical application and fail to amount to significantly more.
 Step 2A:  Prong 1: Independent claims 1, 3, and 16 differ slightly, but the claims offer the abstract concept of training a neural network, obtaining a plurality of attributes of an advertisement/product comprising a continuous value, an uncertain range and context associated with a user. Creating a file that when provided to a predetermined function produces a plurality of values corresponding to the attributes, generating an advertisement or product based on the values, obtaining user response data, fitting a function to the attributes and the user response data by applying the neural network, and modifying the file using a plurality of next value and a plurality of ranges determined based on the function where in the next attributes and ranges indicate an improvement in user response. Dependent claims iteratively repeating the steps, simulating responses, types of responses, evaluating the fit, selecting the function, optimizing the function, generating a value based on a unique seed and distribution, type of goals, determining casual relations between variables, removing dimension and types of context.
The claims outline a series of steps that receive data about attributes, ranges and user context. The received data is used to generate advertisements or products based on attributes where the advertisements or products are new versions or configurations that are being tested. A function is applied to the attributes and responses to predict for next values and next ranges that indicate the potential to improve user responses. The claims offer the pseudo-random selection of attribute values that are used to generate advertisements/products then a function is used to predict values and ranges in the next iteration with the goal of determining a configuration that user’s respond to more often than other configurations. Essentially, automate the creation of alternative configurations, as opposed generating different configuration ahead of time and selecting the next configuration based on the result of the prior iterations or manually creating new configurations on-the-fly based on the results of the prior iteration.
This concept falls in the category of Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Further, there is mathematical randomization technique that generates the values for attributes, although not claimed, and the claimed prediction function is any multidimensional function clearly encompasses a wide range of formulas and equations. Dependent claims also offer more specific features that determine the direction of the function, compare the functions fit, generate random number, and use an event counter. Thus, the concepts also fall in the category of Mathematical concepts.
Prong 2: The judicial exception is not integrated into a practical application because the implied use of a computer in claims 1 and 3 and the processor in claim 16 is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Claim 1 also recites configuration files and a version control system. The order combination of these additional elements amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of computers to perform the steps amount no more than adding the words “apply it” and the order combination of additional elements offer no more than general linking the abstract concepts to a digital environment, which is far from particular.
The underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of optimizing advertising/products based on response data. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. Further, the result of an optimized advertisement/products improves the business process not the computer and the claims invoke computers or other machinery merely as a tool to perform the process. For example, the Federal Circuit has also applied this principle when holding that using computer as tools to implement the concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).
Further, the broad abstract concept embodied by the claims is iteratively testing different configurations of advertisements/products then reconfiguring the advertisements/products based on the results of the test. The steps also offer details regarding how the process arrives at different configurations via a series of steps that learn from the prior iteration where the steps are performed by a computer, as opposed to a human manually generating different configurations. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)

Claims Overcoming the Art of Record
Claims 10 and 20 overcome the art of record because the art of record did not offer a reasonable combination of references that discloses the specific series of steps in view of the limitations in the independent claims. 
Claims 1, 2 and 24 overcome the art of record. The closest combination of references would require combining the general concept in Paff with the types of data in Duke with the configuration file in Okamato with version control system in Vo and the probability distribution in Zhang US 2020/0349441. Gioioso US 2022/0084802 more clearly describes the use of probability distribution in ML but the priority date of 8/26/2020 is after the applicant’s priority date.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6, 7, 9, 12, 16, 18, 19, 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Paff et al. (U.S. 2018/0365295; Hereafter: Paff) in view of Okamoto (U.S. 2020/02938989; Hereafter: Okamoto).
As per Claim 3:  Paff in view of Okamoto discloses the following limitations; 
3. A method comprising:
Paff does not disclose training a neural network to fit attribute values and context variable to a set of user response data; Examiner’s note: Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers.
However, Okamoto discloses training a deep learning model based on the claimed types of data. See, “The deep framework (e.g., deep learning framework) provides for building of deep learning model for production, without requiring generation of additional code.” [0043]. See, “More specifically, and as shown in FIG. 7, a series of operations 700 associated with the deep framework is provided. The data framework prepares the data at 701, and makes the configuration file at 703. The deep framework includes training 705 and evaluation 707 based on the configuration file received from the data framework. If the training error is high, the feedback to the data framework is to provide a bigger model, a longer training, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 709. If the evaluation error is high, the feedback to the data framework is to provide a modified configuration file that incorporates more data, provides for regularization, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 711. Once the training and evaluation by the deep network is completed, then the phases of testing at 713, model export at 715 and serving at 717 are performed.” [0072]. See, [0082, 0161] for user activity.
Paff discloses obtaining a plurality of attributes of an advertisement to be presented to a user and a plurality of context variables, See, “The environment 100 can include plural data stores, which can be stored locally by the content management system 110, stored somewhere else and accessible using the network 102, generated as needed from various data sources, or some combination of these. A repository of eligible content items 131, for example, can include various content items that can be presented within the environment 100. In some implementations, the eligible content items 131 can include advertisement creatives in campaigns defined by content providers 108 that include advertisements selectable for presentation to users.” [0021].
Paff discloses wherein an attribute in the plurality of attributes comprises a continuous value, wherein a range of acceptable values is uncertain, and See, “A data store of experimental parameter ranges 132, for example, can include ranges of values for parameters that can be used in experimentation. Example parameters can include presentation parameters, such as parameters that affect some aspect of the presentation of a given content item that has been selected for delivery responsive to a received request. For color-related parameters, for example, the ranges can be numeric values (e.g., hex or integer codes representing values from 0 to 255) from which different random values can be selected for presentation of content items in response to a portion of the received requests. In some implementations, ranges of values can be non-integer ranges, date/time ranges, distance values (e.g., for experimenting on presenting content based on location), price-based ranges, or other values and ranges or values.” [0023].
Paff discloses wherein the plurality of context variables indicates an environment associated with the user; See, “In some implementations, the parameters that are chosen for the content items can vary by the intended destination of the content item, e.g., whether the content item is being presented as search results in a browser, or an advertisement on a social network page, a web page, or other location. In some implementations, the parameters that are chosen can vary by demographic, e.g., providing a different color scheme to one group of users versus another group. Other special ways of varying the parameters can be used.” [0022].
Paff does not disclose creating a file including contents that when provided to a predetermined function produce a value of the attribute; Examiner’s note: Paff discloses content that when provided to a predetermined function produce a value of the attribute and a computer implementation with separate software modules, but Paff does not disclose creating a file that configures the model. See, [0027]. See, [0086]. See also, [0085, 0086] for software implementations.
However, Okamoto discloses a data configuration file. See, “According to an example architecture, a data configuration file and input data in tab separated value or TSV format are provided to the data framework. The data framework performs data validation, to generate a configuration file for the deep framework that includes a schema, feature, model and cross feature files, as well as a validation report. The data framework also splits the data for training, evaluation, and optionally, testing and/or prediction.” [0048].
Paff discloses generating a plurality of values corresponding to the plurality of attributes based on the file; See, “FIG. 2A shows an example system 200 for randomly varying parameters associated with the presentation of content. For example, the system 200 can be used to randomly vary presentation parameters associated with content items (e.g., advertisements) provided in the environment 100. In an example, the varying can be applied to two elements of a content item, such as the result link color and the visual universal resource locator (visURL) color that are used for presentation of search results. In this example, each of the elements (e.g., result link and visURL) is made up of three colors, or three separate parameters, including one parameter each for the component shades of red, blue and green.” [0042]. See also, [0047, 0065, 0070] for more about the parameter varying engine. 
Paff discloses generating the advertisement based on the plurality of values; See, “This document describes systems, methods, computer program products and mechanisms for automatically using random (or pseudo random) values for parameters used in the presentation of content items. For example, for any particular parameter, a sub-range (subset of a range) of values can be defined, and a random value within that range can be chosen to prepare a content item responsive to a request. This can occur, for example, for a small percentage of traffic. Additional requests for the same content item can lead to the automatic selection and use of different randomly-chosen values for the parameter.” [0018]. See, “FIG. 2A shows an example system 200 for randomly varying parameters associated with the presentation of content. For example, the system 200 can be used to randomly vary presentation parameters associated with content items (e.g., advertisements) provided in the environment 100.” [0042].
Paff discloses obtaining a user response data to the advertisement; See, “A performance monitoring engine 125, for example, can monitor at least one performance aspect associated with the prepared one content item. For example, for each of the possible values in the range, the performance monitoring engine 125 can identify and track performance metrics related to quality, revenue and/or other performance aspects related to performance of respective instantiations of the content item. In some implementations, monitoring as described herein can occur at the content item level, or monitoring can occur in aggregate, e.g., to monitor performance aspects for click-through rates for some or all content items associated with one or more parameter values.” [0028]. See, “A conversion can be said to occur when a user performs a particular transaction or action related to a content item provided with a resource or search results page. What constitutes a conversion may vary from case-to-case and can be determined in a variety of ways. For example, a conversion may occur when a user clicks on a content item (e.g., an ad), is referred to a webpage, and consummates a purchase there before leaving that webpage. A conversion can also be defined by a content provider to be any measurable or observable user action, such as downloading a white paper, navigating to at least a given depth of a website, viewing at least a certain number of webpages, spending at least a predetermined amount of time on a web site or webpage, registering on a website, experiencing media, or performing a social action regarding a content item (e.g., an ad), such as republishing or sharing the content item. Other actions that constitute a conversion can also be used.” [0040].
Paff does not disclose fitting a multidimensional function to at least a part of the plurality of attributes, the plurality of context variables and the user response data by applying the neural network to the plurality of attributes, the plurality of context variables and the user response data; Examiner’s note: Paff discloses estimating optimal value for ranges and values for the next iteration using performance metrics but Paff does not discloses a function or equation that is used in the optimization. See, [0029]. See also [0055-0070] for monitoring performance, adjusting values, analysis and estimating an optimal value. See also, [0067] for revenue and quality being used to determine combinations of attributes and values.
However, Okamoto discloses over and under fitting in the context of training a deep learning model. See, “According to an example implementation, and over fitting scenario may be identified, where the loss of the evaluation data exceeds that of the training data. In such a situation, as shown in FIG. 22 (e.g., large different in loss between evaluation data and training data), a determination may be made to modify the configuration file, such as by requiring more data, regularization, or to provide a new model architecture.” [0104]. See, “Alternatively, as shown in FIG. 23, in situations where the training and evaluation loss are high, there may be an under fitting situation. In this situation, the configuration file may be modified, such as to provide a bigger model, train for a longer time period, or adopt a new model architecture.” [0105]. See, “As explained above, a configuration file is generated by the data framework, and may be provided directly to the tuner framework, with or without editing. In the configuration file, metrictag is specified, as average_loss (MINIMIZE) for the regressor model, and accuracy (MAXIMIZE) for the classifier model. Further, the algorithm, either random search or Bayesian optimization must be specified, as well as an allowable maximum number of model parameters.” [0112]. See, “As also explained above, a tuner framework is provided, to optimize hyper parameter, the combination of input data, and model selection automatically.” [0109].
Paff does not disclose modifying the file 
However, Okamoto discloses updating parameters in the configuration file. See, “More specifically, and as shown in FIG. 7, a series of operations 700 associated with the deep framework is provided. The data framework prepares the data at 701, and makes the configuration file at 703. The deep framework includes training 705 and evaluation 707 based on the configuration file received from the data framework. If the training error is high, the feedback to the data framework is to provide a bigger model, a longer training, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 709. If the evaluation error is high, the feedback to the data framework is to provide a modified configuration file that incorporates more data, provides for regularization, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 711. Once the training and evaluation by the deep network is completed, then the phases of testing at 713, model export at 715 and serving at 717 are performed.” [0072]. See, “One or more basic feature functions may be provided. These feature functions may be selected for use based on the feature function algorithm as explained above with respect to the data framework. For example, a function of categorical column with identity and categorical column with identity and embedding column may be used when the inputs are integers within a range from zero to a number of the buckets.” [0076]. See, “If this is the case, genetic algorithms are used to optimize combinations of input functions. Optionally, a list of input features to be used at each operation during optimization processing may be provided, as well as a number of iterations per trial, and a number of results inherited for the next hyper parameter optimization process. As a result, automatic optimization of the input features is performed.” [0115]. See, [0116, 0124].
Paff discloses using a plurality of next attribute values and a plurality of next ranges associated with the plurality of next attribute values determined based on the multidimensional function, wherein the plurality of next attribute values and the plurality of next ranges indicate an improvement in the user response data. See, “The stages 2-6 can be repeated. As an example, based on monitoring and using information obtained by the performance monitoring engine 125, the subset of the range can be adjusted iteratively until an optimal value for the variable is determined. The iterations, for example, can successively change (e.g., reduce the size of) the sub-ranges to ranges that are associated with better performance metrics, e.g., than values that are excluded from the sub-ranges. The iterations can occur, for example, on individual parameters (e.g., a thickness of text) or on groups of parameters (e.g., RGB components of a color for an element of a content item). As an example result of running the experiments, optimal values identified for the result link can produce a lavender color (e.g., RGB: 230, 230, 250), and optimal values identified for the visURL can produce a sandy brown color (RGB: 232,168,144).” [0051].
Therefore, from the teaching of Okamoto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining optimal values of attributes and ranges, as disclosed by Paff, to performing fitting in the context of deep learning and use a file that is modified, as taught by Okamoto, for the purpose of optimizing the model without requiring additional manual coding or input of information.

As per Claim 4:  Paff in view of Okamoto discloses the following limitations; 
4. The method of claim 3, comprising: 
Paff discloses modifying the file based on the plurality of next values in the plurality of next ranges;  generating a second plurality of values, wherein the second plurality of values is within the plurality of next ranges and the plurality of next values; generating a second advertisement based on the second plurality of values; obtaining the user response data to the second advertisement; and determining a second plurality of next values and a second plurality of next ranges, associated with the attribute, wherein the second plurality of next values and the second plurality of next ranges indicate a second improvement in the user response data. See, “The stages 2-6 can be repeated. As an example, based on monitoring and using information obtained by the performance monitoring engine 125, the subset of the range can be adjusted iteratively until an optimal value for the variable is determined. The iterations, for example, can successively change (e.g., reduce the size of) the sub-ranges to ranges that are associated with better performance metrics, e.g., than values that are excluded from the sub-ranges. The iterations can occur, for example, on individual parameters (e.g., a thickness of text) or on groups of parameters (e.g., RGB components of a color for an element of a content item). As an example result of running the experiments, optimal values identified for the result link can produce a lavender color (e.g., RGB: 230, 230, 250), and optimal values identified for the visURL can produce a sandy brown color (RGB: 232,168,144).” [0051]. See also, [0067-0070] for more about iterating.

As per Claim 6:  Paff in view of Okamoto discloses the following limitations; 
Paff discloses 6. The method of claim 3, the user response data comprising a click, an engagement, a revenue. See, “A performance monitoring engine 125, for example, can monitor at least one performance aspect associated with the prepared one content item. For example, for each of the possible values in the range, the performance monitoring engine 125 can identify and track performance metrics related to quality, revenue and/or other performance aspects related to performance of respective instantiations of the content item. In some implementations, monitoring as described herein can occur at the content item level, or monitoring can occur in aggregate, e.g., to monitor performance aspects for click-through rates for some or all content items associated with one or more parameter values.” [0028].

As per Claim 7:  Paff in view of Okamoto discloses the following limitations; 
Paff discloses 7. The method of claim 3, comprising: determining the value of the attribute in the plurality of attributes based on the plurality of context variables. See, “In some implementations, the parameters that are chosen for the content items can vary by the intended destination of the content item, e.g., whether the content item is being presented as search results in a browser, or an advertisement on a social network page, a web page, or other location. In some implementations, the parameters that are chosen can vary by demographic, e.g., providing a different color scheme to one group of users versus another group. Other special ways of varying the parameters can be used.” [0022].

As per Claim 9:  Paff in view of Okamoto discloses the following limitations; 
9. The method of claim 3, said determining the plurality of next values and the plurality of next ranges comprising: 
Okamoto discloses obtaining a property of the multidimensional function to optimize; based on the plurality of values, determining a direction associated with the multidimensional function in which the property is optimized; and See, “According to an example implementation, and over fitting scenario may be identified, where the loss of the evaluation data exceeds that of the training data. In such a situation, as shown in FIG. 22 (e.g., large different in loss between evaluation data and training data), a determination may be made to modify the configuration file, such as by requiring more data, regularization, or to provide a new model architecture.” [0104]. See, “Alternatively, as shown in FIG. 23, in situations where the training and evaluation loss are high, there may be an under fitting situation. In this situation, the configuration file may be modified, such as to provide a bigger model, train for a longer time period, or adopt a new model architecture.” [0105].
 Paff discloses based on the direction, determining the plurality of next values and the plurality of next ranges associated with the plurality of next values. See, “The stages 2-6 can be repeated. As an example, based on monitoring and using information obtained by the performance monitoring engine 125, the subset of the range can be adjusted iteratively until an optimal value for the variable is determined. The iterations, for example, can successively change (e.g., reduce the size of) the sub-ranges to ranges that are associated with better performance metrics, e.g., than values that are excluded from the sub-ranges. The iterations can occur, for example, on individual parameters (e.g., a thickness of text) or on groups of parameters (e.g., RGB components of a color for an element of a content item). As an example result of running the experiments, optimal values identified for the result link can produce a lavender color (e.g., RGB: 230, 230, 250), and optimal values identified for the visURL can produce a sandy brown color (RGB: 232,168,144).” [0051].

As per Claim 12:  Paff in view of Okamoto discloses the following limitations; 
Paff discloses 12. The method of claim 3, comprising: determining a causal relation between a plurality of variables comprising the plurality of attributes, the plurality of context variables, and the user response data by analyzing the plurality of values, the plurality of attributes, and the user response data. See, “Other types of experimentation can occur, including to determine optimal combinations of values. For example, experimentation can occur on one or more of various text colors, including link and visual (or visible) universal resource locator (visURL) colors, text font, text size, background colors of advertisement blocks, colors used in ratings stars, and spacing between various blocks of text. While examples provided herein apply to changing parameters for a single content item, the same parameter changes can be used for some or all content items on a same page or across a campaign or based on some other grouping. For example, changes to parameters can be consistent across a web page, e.g., all advertisements or all search results on the web page can use the same colors for each of link color and visURL color.” [0018]. See, “In some implementations, monitoring can include monitoring revenue or quality metrics based on the randomly-selected values, and the subset of the range can be automatically and iteratively tuned so as to locate an optimal value for the variable. For example, the content management system 110 can track revenue and quality on a per-value-combination basis for the parameters, e.g., to determine a color combination that performs best and for which to select optimal values for each of the six parameters.” [0067].

As per Claim 16:  Paff in view of Okamoto discloses the following limitations; 
16. A system comprising: one or more processors; memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to: 
Paff does not disclose train a neural network to fit attribute values to a set of user response data; Examiner’s note: Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers.
However, Okamoto discloses training a deep learning model based on the claimed types of data. See, “The deep framework (e.g., deep learning framework) provides for building of deep learning model for production, without requiring generation of additional code.” [0043]. See, “More specifically, and as shown in FIG. 7, a series of operations 700 associated with the deep framework is provided. The data framework prepares the data at 701, and makes the configuration file at 703. The deep framework includes training 705 and evaluation 707 based on the configuration file received from the data framework. If the training error is high, the feedback to the data framework is to provide a bigger model, a longer training, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 709. If the evaluation error is high, the feedback to the data framework is to provide a modified configuration file that incorporates more data, provides for regularization, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 711. Once the training and evaluation by the deep network is completed, then the phases of testing at 713, model export at 715 and serving at 717 are performed.” [0072]. See, [0082, 0161] for user activity.
Paff discloses obtain a plurality of attributes associated with a product, See, [0021].
Paff discloses wherein an attribute in the plurality of attributes comprises a continuous value, and wherein a range of acceptable values is uncertain; See, [0023].
Paff does not disclose create a file including contents that when provided to a predetermined function produce a value of the attribute; Examiner’s note: Paff discloses content that when provided to a predetermined function produce a value of the attribute and a computer implementation with separate software modules, but Paff does not disclose creating a file that configures the model. See, [0027]. See, [0086]. See also, [0085, 0086] for software implementations.
However, Okamoto discloses a data configuration file. See, “According to an example architecture, a data configuration file and input data in tab separated value or TSV format are provided to the data framework. The data framework performs data validation, to generate a configuration file for the deep framework that includes a schema, feature, model and cross feature files, as well as a validation report. The data framework also splits the data for training, evaluation, and optionally, testing and/or prediction.” [0048].

Paff discloses generate a plurality of values corresponding to the plurality of attributes based on the file; See, [0042]. See also, [0047, 0065, 0070] for more about the parameter varying engine.
Paff discloses create the product based on the generated plurality of values; See, [0018]. See, [0042].
Paff discloses obtain a response data to the created product; See, [0028]. See, [0040].
Paff does not disclose fit a multidimensional function to at least a part of the plurality of attributes and a user response data by applying the neural network to a plurality of attributes and the user response data; and Examiner’s note: Paff discloses estimating optimal value for ranges and values for the next iteration using performance metrics but Paff does not discloses a function or equation that is used in the optimization. See, [0029]. See also [0055-0070] for monitoring performance, adjusting values, analysis and estimating an optimal value. See also, [0067] for revenue and quality being used to determine combinations of attributes and values.
However, Okamoto discloses over and under fitting in the context of training a deep learning model. See, “According to an example implementation, and over fitting scenario may be identified, where the loss of the evaluation data exceeds that of the training data. In such a situation, as shown in FIG. 22 (e.g., large different in loss between evaluation data and training data), a determination may be made to modify the configuration file, such as by requiring more data, regularization, or to provide a new model architecture.” [0104]. See, “Alternatively, as shown in FIG. 23, in situations where the training and evaluation loss are high, there may be an under fitting situation. In this situation, the configuration file may be modified, such as to provide a bigger model, train for a longer time period, or adopt a new model architecture.” [0105]. See, “As explained above, a configuration file is generated by the data framework, and may be provided directly to the tuner framework, with or without editing. In the configuration file, metrictag is specified, as average_loss (MINIMIZE) for the regressor model, and accuracy (MAXIMIZE) for the classifier model. Further, the algorithm, either random search or Bayesian optimization must be specified, as well as an allowable maximum number of model parameters.” [0112]. See, “As also explained above, a tuner framework is provided, to optimize hyper parameter, the combination of input data, and model selection automatically.” [0109].
Paff does not disclose modifying the file 
However, Okamoto discloses updating parameters in the configuration file. See, “More specifically, and as shown in FIG. 7, a series of operations 700 associated with the deep framework is provided. The data framework prepares the data at 701, and makes the configuration file at 703. The deep framework includes training 705 and evaluation 707 based on the configuration file received from the data framework. If the training error is high, the feedback to the data framework is to provide a bigger model, a longer training, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 709. If the evaluation error is high, the feedback to the data framework is to provide a modified configuration file that incorporates more data, provides for regularization, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 711. Once the training and evaluation by the deep network is completed, then the phases of testing at 713, model export at 715 and serving at 717 are performed.” [0072]. See, “One or more basic feature functions may be provided. These feature functions may be selected for use based on the feature function algorithm as explained above with respect to the data framework. For example, a function of categorical column with identity and categorical column with identity and embedding column may be used when the inputs are integers within a range from zero to a number of the buckets.” [0076]. See, “If this is the case, genetic algorithms are used to optimize combinations of input functions. Optionally, a list of input features to be used at each operation during optimization processing may be provided, as well as a number of iterations per trial, and a number of results inherited for the next hyper parameter optimization process. As a result, automatic optimization of the input features is performed.” [0115]. See, [0116, 0124].
Paff discloses using a plurality of next attribute values and a plurality of next ranges associated with the plurality of next attribute values determined based on a multidimensional function, wherein the plurality of next attribute values and the plurality of next ranges indicate an improvement in the response data. See, “The stages 2-6 can be repeated. As an example, based on monitoring and using information obtained by the performance monitoring engine 125, the subset of the range can be adjusted iteratively until an optimal value for the variable is determined. The iterations, for example, can successively change (e.g., reduce the size of) the sub-ranges to ranges that are associated with better performance metrics, e.g., than values that are excluded from the sub-ranges. The iterations can occur, for example, on individual parameters (e.g., a thickness of text) or on groups of parameters (e.g., RGB components of a color for an element of a content item). As an example result of running the experiments, optimal values identified for the result link can produce a lavender color (e.g., RGB: 230, 230, 250), and optimal values identified for the visURL can produce a sandy brown color (RGB: 232,168,144).” [0051].
Therefore, from the teaching of Okamoto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining optimal values of attributes and ranges, as disclosed by Paff, to performing fitting in the context of deep learning and use a file that is modified, as taught by Okamoto, for the purpose of optimizing the model without requiring additional manual coding or input of information.

As per Claim 18:  Paff in view of Okamoto discloses the following limitations; 
18. The system of claim 16, comprising instructions to: 
Paff discloses iteratively perform steps of: creating a second file based on the plurality of next values and the plurality of next ranges; based on the second file, generating a second plurality of values corresponding to the plurality of attributes; creating a second product based on the second plurality of values; obtaining a second response data to the second product; fitting a second multidimensional function to at least a part of the plurality of attributes having the second plurality of values and the second response data; and based on the second multidimensional function, determining a second plurality of next values and a second plurality of next ranges associated with the plurality of next values, wherein the plurality of next values and the plurality of next ranges indicate a second improvement in the response data, and wherein the second plurality of next values and the second plurality of next ranges are configured to be used in a next iteration. Examiner’s note: Okamoto is already cited above to disclose the function. See, “The stages 2-6 can be repeated. As an example, based on monitoring and using information obtained by the performance monitoring engine 125, the subset of the range can be adjusted iteratively until an optimal value for the variable is determined. The iterations, for example, can successively change (e.g., reduce the size of) the sub-ranges to ranges that are associated with better performance metrics, e.g., than values that are excluded from the sub-ranges. The iterations can occur, for example, on individual parameters (e.g., a thickness of text) or on groups of parameters (e.g., RGB components of a color for an element of a content item). As an example result of running the experiments, optimal values identified for the result link can produce a lavender color (e.g., RGB: 230, 230, 250), and optimal values identified for the visURL can produce a sandy brown color (RGB: 232,168,144).” [0051]. See also, [0067-0070] for more about iterating.

As per Claim 19:  Paff in view of Okamoto discloses  the following limitations; 
19. The system of claim 16, instructions to determine the plurality of next values and the plurality of next ranges include instructions to: 
Okamoto discloses obtain a property of the multidimensional function to optimize; based on the plurality of values, determine a direction associated with the multidimensional function in which the property is optimized; and See, “According to an example implementation, and over fitting scenario may be identified, where the loss of the evaluation data exceeds that of the training data. In such a situation, as shown in FIG. 22 (e.g., large different in loss between evaluation data and training data), a determination may be made to modify the configuration file, such as by requiring more data, regularization, or to provide a new model architecture.” [0104]. See, “Alternatively, as shown in FIG. 23, in situations where the training and evaluation loss are high, there may be an under fitting situation. In this situation, the configuration file may be modified, such as to provide a bigger model, train for a longer time period, or adopt a new model architecture.” [0105].
Paff discloses based on the direction, determine the plurality of next values and the plurality of next ranges associated with the plurality of next values. See, [0051].

As per Claim 21:  Paff in view of Okamoto discloses the following limitations; 
Paff discloses 21. The system of claim 16, comprising instructions to: determine causal relation between a plurality of variables comprising the plurality of attributes and the user response data by analyzing the plurality of values, the plurality of attributes, and the user response data. See, [0018]. See, [0067].

As per Claim 25:  Paff in view of Okamoto discloses the following limitations; 
Okamoto discloses 25. (New) The method of claim 3, comprising: iteratively applying the neural network to new sets of attributes, context variables, and user response data for a plurality of versions of the file until the multidimensional function reaches a global optimum. See, “More specifically, and as shown in FIG. 7, a series of operations 700 associated with the deep framework is provided. The data framework prepares the data at 701, and makes the configuration file at 703. The deep framework includes training 705 and evaluation 707 based on the configuration file received from the data framework. If the training error is high, the feedback to the data framework is to provide a bigger model, a longer training, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 709. If the evaluation error is high, the feedback to the data framework is to provide a modified configuration file that incorporates more data, provides for regularization, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 711. Once the training and evaluation by the deep network is completed, then the phases of testing at 713, model export at 715 and serving at 717 are performed.” [0072]. See, “With respect to the second operation, a hyper parameter optimization is provided. For example, values of certain parameters may be optimized, based on a setting of a trial number, and the algorithm being set to “Bayesian optimization”. Further, a number of trials and iterations may also be set. Then, the model optimizer configuration file is checked, and edited if necessary. The prior results of the tuner framework are cleared, followed by the execution of the tuner framework with the data set, using the configuration file and the data provided by the data framework.” [0116].

As per Claim 26:  Paff in view of Okamoto and Vo discloses the following limitations; 
Okamoto discloses 26. (New) The system of claim 16, comprising instructions to: iteratively applying the neural network to new sets of attributes and user response data for a plurality of versions of the file until the multidimensional function reaches a global optimum. See, “More specifically, and as shown in FIG. 7, a series of operations 700 associated with the deep framework is provided. The data framework prepares the data at 701, and makes the configuration file at 703. The deep framework includes training 705 and evaluation 707 based on the configuration file received from the data framework. If the training error is high, the feedback to the data framework is to provide a bigger model, a longer training, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 709. If the evaluation error is high, the feedback to the data framework is to provide a modified configuration file that incorporates more data, provides for regularization, and/or a new model architecture, or to perform auto tuning by the tuner framework, as shown at 711. Once the training and evaluation by the deep network is completed, then the phases of testing at 713, model export at 715 and serving at 717 are performed.” [0072]. See, “With respect to the second operation, a hyper parameter optimization is provided. For example, values of certain parameters may be optimized, based on a setting of a trial number, and the algorithm being set to “Bayesian optimization”. Further, a number of trials and iterations may also be set. Then, the model optimizer configuration file is checked, and edited if necessary. The prior results of the tuner framework are cleared, followed by the execution of the tuner framework with the data set, using the configuration file and the data provided by the data framework.” [0116].

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Paff in view of Okamoto further in view of Pinel (U.S. 2020/0167832; Hereafter: Pinel).
As per Claim 5:  Paff in view of Okamoto and Pinel discloses the following limitations; 
Paff in view of Okamoto does not disclose 5. The method of claim 3, said obtaining the user response data to the advertisement comprising: simulating the user response data; and obtaining the simulated user response data. 
However, Pinel discloses simulating user response data using a prediction model. See, “FIG. 5 shows flow chart 500 which shows a method according to the present invention. Processing begins at operation S502 where a CTR predictor (that is a computer based machine learning module) is trained. Processing proceeds to operation S504 where draft advertisements (sometimes herein called advertisement candidates) are generated based, in part, upon the training the CTR predictor received at operation S502. Processing proceeds to operation S506 where selected advertisement(s) are selected from the larger group of candidate advertisements based, at least in part, on CTR prediction values respectively corresponding to the candidate advertisements. Processing proceeds to operation S508 where the selected ads are served to potential customers using A/B testing. As the term is used herein, A/B testing is defined to mean a randomized experiment with two variants, A and B—it includes application of statistical hypothesis testing or “two-sample hypothesis testing” as used in the field of statistics. Processing proceeds to operation S510 where CTR statistics for the served, selected advertisements are collected based on “click throughs” of the selected advertisements by the potential customers to whom the selected advertisements were served. Processing then loops back to operation S502, where further training of the CTR predictor is performed based on the collected CTR statistics collected at operation S510.” [0063].
Therefore, from the teaching of Pinel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for performance data used for determining optimal values of attributes and ranges, as disclosed by Paff in view of Okamoto, to simulate responses, as taught by Pinel, for the purpose of testing how well people respond to advertisements.

As per Claim 23:  Paff in view of Okamoto and Pinel discloses  the following limitations; 
Paff in view of Okamoto does not disclose 23. The system of claim 16, the instructions to obtain the response data to the created product comprising instructions to: simulate the response data; and obtain the simulated response data. 
However, Pinel discloses simulating user response data using a prediction model. See, “FIG. 5 shows flow chart 500 which shows a method according to the present invention. Processing begins at operation S502 where a CTR predictor (that is a computer based machine learning module) is trained. Processing proceeds to operation S504 where draft advertisements (sometimes herein called advertisement candidates) are generated based, in part, upon the training the CTR predictor received at operation S502. Processing proceeds to operation S506 where selected advertisement(s) are selected from the larger group of candidate advertisements based, at least in part, on CTR prediction values respectively corresponding to the candidate advertisements. Processing proceeds to operation S508 where the selected ads are served to potential customers using A/B testing. As the term is used herein, A/B testing is defined to mean a randomized experiment with two variants, A and B—it includes application of statistical hypothesis testing or “two-sample hypothesis testing” as used in the field of statistics. Processing proceeds to operation S510 where CTR statistics for the served, selected advertisements are collected based on “click throughs” of the selected advertisements by the potential customers to whom the selected advertisements were served. Processing then loops back to operation S502, where further training of the CTR predictor is performed based on the collected CTR statistics collected at operation S510.” [0063].
Therefore, from the teaching of Pinel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for performance data used for determining optimal values of attributes and ranges, as disclosed by Paff in view of Okamoto, to simulate responses, as taught by Pinel, for the purpose of testing how well people respond to advertisements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paff in view of Okamoto further in view of Burangulov (U.S. 2019/0034830; Hereafter: Burangulov).
As per Claim 8:  Paff in view of Okamoto and Burangulov discloses the following limitations; 
8. The method of claim 3, comprising: 
Paff in view of Okamoto does not disclose evaluating a fit of the multidimensional function to the user response data by determining a difference between the multidimensional function and the user response data; evaluating a second fit of the multidimensional function to a second user response data different from the user response data by determining a second difference between the multidimensional function and the second user response data; and when the fit is smaller than the second fit, selecting the multidimensional function as fitting the user response data.
However, Burangulov discloses how machine learning models are iteratively trained from sample data. The predictive model’s fit (i.e. loss) for each iteration is evaluated and compared. Based on the comparison an overfitting point is determined as corresponding to a given iteration based on a trend in the first prediction error changing from decreasing to increasing, which means the error of the iteration is smaller than the error of the next iteration (i.e. less error means better fit). At the overfitting point the model is selected as fitting the data and used to make predictions. See, “The first predictive model 335 may be a function estimating the dependence between the feature vector 309 and the training label 314 of each training sample 308 such that a loss function is minimized Broadly speaking, a loss function measures how well a predictive model fits the training data and may generally depend on how the learner 320 is implemented and the type of problem being solved. As a non-limiting example, mean squared error (MSE), mean absolute error (MAE), Huber loss, may be used as loss functions.” [0075]. See, “A respective first prediction error indicator 336, the respective first prediction error indicator 336 being an output of the loss function at a given iteration, may be generated by the learner 320 during the training phase and/or the validation phase, the respective first prediction error indicator 336 being at least partially indicative of a prediction error associated with the first predictive model 335 at the given iteration.” [0081]. See, “As stated previously, the learner 320 may stop the training of the first predictive model 335 after M iterations. The learner 320 may analyze each respective first prediction error indicator 336 at an associated iteration to detect an overfitting point 410, the overfitting point 410 corresponding to a given iteration after which a trend in the first prediction error indicator 336 changes from generally decreasing to generally increasing. The overfitting point 410 may indicate that from the given iteration corresponding to the overfitting point 410, the respective first prediction error indicator 336 (corresponding to the MSE) of the first predictive model 335 may start to increase, and the training of the first predictive model 335 should cease.” [0083].
Therefore, from the teaching of Burangulov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the model used to determine optimal values of attributes and ranges, as disclosed by Paff in view of Okamoto, to evaluate and select the model when a fit measurement is no longer reduced, as taught by Burangulov, for the purpose of evaluating the predictive ability or quality of a predictive model trained on a new feature or new training sample.

Claims 13, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paff in view of Okamoto further in view of in view of Duke (U.S. 2019/0392487; Hereafter: Duke).
As per Claim 13:  Paff in view of Okamoto and Duke discloses the following limitations; 
Paff in view of Okamoto does not disclose 13. The method of claim 12, comprising: upon determining the causal relation, increasing speed of calculating the multidimensional function by removing a dimension associated with the plurality of variables having the causal relation with each other. 
However, Duke discloses removing dimensions. See, “For example, the system may determine that performance data for Ad Component number 183, which is a Logo that occupies 11 percent of the ad space, indicated poor performance (e.g., across multiple different prior ads); and therefore, this particular ad component will not appear in any generated combinations. Additionally or alternatively, the system may determine that including of the Call To Action in font Anal Bold size 18, yielded successful performance; and therefore this particular ad component should be included in at least some of the generated combinations. Additionally or alternatively, the ML process of the present invention may determine that the particular combination of a Call to Action in the right side of the ad, with a Logo on the left side of the text, had yielded poor performance of such ads; and therefore this combination or word use, should be avoided, for example, by choosing different placement of these components and different headlines, subheads or Call to Action (CTA elements) within the generated permutations. Other suitable criteria may be used, and other modifications of location, placement, size, colors, inclusion of ad components, discarding of ad components, or other determinations may be performed based on ML processes that take into account the historic performance of ads having such ad components therein. Accordingly, a Permutation Selector Unit 244 determines which combinations or permutations of ad components to discard; which combinations or permutations of ad components to maintain; and/or which combinations or permutations of ad components to re-arrange or to modify in particular manner in accordance with the ML models that indicated which combinations of ad components have performed well for prior ads.” [0066].
Therefore, from the teaching of Duke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining optimal values of attributes and ranges, as disclosed by Paff in view of Okamoto, to remove dimensions, as taught by Duke, for the purpose of generating new advertisements based on automatically-generated ads and their own performance.

As per Claim 14:  Paff in view of Okamoto and Duke discloses the following limitations;
Paff in view of Okamoto does not disclose 14. The method of claim 3, wherein the plurality of attributes comprises a percentage of screen occupied by advertisements, and 
However, Duke discloses See, “For example, the system may determine automatically, based on data analysis, that: (i) previous ads in which the Logo of the client appeared, and in which the advertised produce was shown occupying at least 25 percent of the ad canvas, have performed well (e.g., have achieved a click-through rate of at least K percent, wherein K is a pre-defined threshold value);” [0026]. See also, [0033, 0040, 0057, 0073] for percentage of screens occupied by advertisements.
Paff discloses advertisement quality control. See, “For example, the selected content item can be determined based on the offers alone, or based on the offers of each content sponsor being multiplied by one or more factors, such as quality scores derived from content performance, landing page scores, a value of learning, and/or other factors.” [0039]. 
Therefore, from the teaching of Duke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining optimal values of attributes and ranges, as disclosed by Paff in view of Okamoto, to include the percentage of screen, as taught by Duke, for the purpose of generating new advertisements based on automatically-generated ads and their own performance.

As per Claim 15:  Paff in view of Okamoto and Duke discloses the following limitations;
Paff in view of Okamoto does not disclose 15. The method of claim 3, wherein the plurality of context variables comprises at least one of a country, a device, or a season. 
However, Duke discloses See “Creative Requirements and Mandatories: What do we have to do in the creative execution, such as, use specific images, use a specific number of animation frames, use specific legal text, or the like; optionally including any limitations or ranges or threshold values with regard to the size or shape of the advertisement (in its entirety; or components thereof) due to where it will appear (on the client site vs mobile vs standard display or native social) or due to other considerations; (8) Timing(s), such as, starting date and ending date for publishing the advertisement; (9) Geographic Location(s), such as, particular cities or states or zip-codes or regions or countries or other geographical areas in which the ad is intended to be published.” [0042].
Therefore, from the teaching of Duke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining optimal values of attributes and ranges, as disclosed by Paff in view of Okamoto, to include the claimed context variables, as taught by Duke, for the purpose of generating new advertisements based on automatically-generated ads and their own performance.

As per Claim 22:  Paff in view of Okamoto and Duke discloses the following limitations;
Paff in view of Okamoto does not disclose 22. The system of claim 21, comprising instructions to: upon determining the causal relation, increase speed of calculating the multidimensional function by removing dimensions associated with the plurality of variables having the causal relation with each other. 
However, Duke discloses removing dimensions. See, “For example, the system may determine that performance data for Ad Component number 183, which is a Logo that occupies 11 percent of the ad space, indicated poor performance (e.g., across multiple different prior ads); and therefore, this particular ad component will not appear in any generated combinations. Additionally or alternatively, the system may determine that including of the Call To Action in font Anal Bold size 18, yielded successful performance; and therefore this particular ad component should be included in at least some of the generated combinations. Additionally or alternatively, the ML process of the present invention may determine that the particular combination of a Call to Action in the right side of the ad, with a Logo on the left side of the text, had yielded poor performance of such ads; and therefore this combination or word use, should be avoided, for example, by choosing different placement of these components and different headlines, subheads or Call to Action (CTA elements) within the generated permutations. Other suitable criteria may be used, and other modifications of location, placement, size, colors, inclusion of ad components, discarding of ad components, or other determinations may be performed based on ML processes that take into account the historic performance of ads having such ad components therein. Accordingly, a Permutation Selector Unit 244 determines which combinations or permutations of ad components to discard; which combinations or permutations of ad components to maintain; and/or which combinations or permutations of ad components to re-arrange or to modify in particular manner in accordance with the ML models that indicated which combinations of ad components have performed well for prior ads.” [0066].
Therefore, from the teaching of Duke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining optimal values of attributes and ranges, as disclosed by Paff in view of Okamoto, to remove dimensions, as taught by Duke, for the purpose of generating new advertisements based on automatically-generated ads and their own performance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paff in view of Okamoto further in view of Zeevi et al (U.S. 2010/0161422; Hereafter: Zeevi).
As per Claim 11:  Paff in view of Okamoto and Zeevi discloses the following limitations; 
Paff in view of Okamoto does not disclose 11. The method of claim 3, comprising: defining a property of the multidimensional function to optimize, wherein the property includes a long-term goal, and wherein optimizing the property over a long-term includes a short-term loss. Examiner’s note: Okamoto discloses goals. See,[0024].
However, Zeevi discloses a long-term goal includes a short-term loss. See, “The operator of a retail establishment, such as the restaurant shown in FIG. 2, will typically be reluctant to remove images from the primary loop, since these images represent best-selling products and are important in building revenues. On the other hand, it is possible that at least some of the images are not so effective promotionally as might be thought. In order to assess this latter possibility, a selected image (or images) is removed from the primary loop intermittently, for certain trial periods, thereby trading off a possible short-term loss in revenues for information that can be used to optimize the advertising program in the long term. Typically, the trial periods are limited to a small fraction of the overall operating hours of the business establishment, such as less than 20%, or even less than 10% of the total operating hours during the period of evaluation.” [0058].
Therefore, from the teaching of Zeevi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the goals, as disclosed by Paff in view of Okamoto, to include the long-term goals with short-term losses, as taught by Zeevi, for the purpose of assessing an impact of displaying a given advertisement.

.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paff in view of Okamoto in view of Vo et al. (U.S. 2021/0334698; Hereafter: Vo).
As per Claim 17:  Paff in view of Okamoto and Vo discloses the following limitations; 
Paff does not disclose 17. The system of claim 16, comprising a version control system configured to store the file. 
However, Vo discloses a version control system. See, “In one example, a distributed version-control system may be used to retain a revision history for any changes to the configuration file (e.g., for recovery, benchmarking the effectiveness of any changes, and the like). The various sections of the configuration file may be further defined by the user as described in further detail below.” [0038].
Therefore, from the teaching of Vo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the goals, as disclosed by Paff in view of Okamoto, to include a version control system, as taught by Vo for the purpose of tracking changes.

Response to Arguments
Applicant’s arguments are moot in view of the new art cited in the rejection under 35 USC 103 set forth above. Examiner respectfully asserts that the claims do not overcome rejection under 35 USC 101 for the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldszmidt US 2021/0224687 discloses determine whether training is to be completed, whether to attempt to access a larger training data set, whether to adjust hyperparameters and/or whether to explore using a different type of model. Allen US 2020/0192777 discloses establishing a range of values for the independent variable, selecting a number of values in the range of values to test the independent variable, and selecting random values within the range of values for the independent variable based on the number of values.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688